Citation Nr: 0924363	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  06-15 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from July 1968 to February 
1971.  The Veteran died in October 2003.  The appellant is 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 decision by the RO 
which denied service connection for the cause of the 
Veteran's death.  The Board remanded the appeal for 
additional development in November 2007.  In March 2009, a 
hearing was held at the RO before the undersigned member of 
the Board.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The immediate cause of the Veteran's death on October [redacted], 
2003, is shown to have been the result of amyotrophic lateral 
sclerosis (ALS).  

3.  The Veteran's death was due to a disease for which VA 
recognizes a legal presumption of service connection.  




CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1310, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.312, 
3.159, 3.307, 3.309, 3.318 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

In light of the favorable decision, the Board finds that any 
VA deficiency in complying with VCAA is harmless error and 
that no useful purpose would be served by remanding the 
appeal to the RO.  Cf. Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Laws & Regulations

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002).  A service-connected disorder is 
one that was incurred in or aggravated by active service; one 
for which there exists a rebuttable presumption of service 
incurrence, such as a malignant tumor, if manifested to the 
required degree within a prescribed period from the Veteran's 
separation from active duty; or one that is proximately due 
to or the result of service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309, 3.310(a) (2008).  

Service connection may also be established if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b).  Such evidence must be medical unless 
it relates to a disorder that may be competently demonstrated 
by lay observation.  See, e.g., Savage v. Gober, 10 Vet. App. 
488, 494-95 (1997).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (2008).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of inservice 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed inservice disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).  

Effective September 23, 2008, VA issued a new regulation 
establishing presumptive service connection for amyotrophic 
lateral sclerosis (ALS) under the provisions of 38 C.F.R. 
§ 3.318.  The revised regulation provides that the 
development of ALS manifested at any time after discharge or 
release from active military, naval, or air service is 
sufficient to establish service connection for that disease.  
However, service connection will not be established under 38 
C.F.R. § 3.318: (1) if there is affirmative evidence that ALS 
was not incurred during or aggravated by service; (2) if 
there is affirmative evidence that ALS is due to the 
veteran's own willful misconduct; or (3) if the veteran did 
not have active, continuous service of 90 days or more.  See 
73 Fed. Reg. 54691-54693 (Sept 23, 2008) (to be codified at 
38 C.F.R. § 3.318).  

Analysis

The appellant does not contend, nor does the medical evidence 
of record show that the Veteran's fatal ALS was manifested in 
service or until more than three decades after his separation 
from service.  Private treatment records dated in July 2002 
showed that the Veteran first developed neuropathy and 
weakness in his upper extremities in late 2001, and that his 
symptoms worsened over the next several months with 
additional muscle wasting.  Initially, the cause of the 
Veteran's symptoms was not clear, however, subsequent 
evaluations suggested possible motor neuron disease.  

A Certificate of Death showed that the Veteran died at home 
on October [redacted], 2003, due to or as a consequence of amyotrophic 
lateral sclerosis.  The approximate interval between the 
onset of ALS and death was two years.  

In the instant case, service connection for the cause of the 
Veteran's death was initially denied by the RO in November 
2004, on the basis that there was no evidence of any signs or 
symptoms of ALS in service or within one year of service 
separation, and that ALS was not a presumptive disease 
associated with herbicide exposure under the provisions of 
38 C.F.R. § 3.309(e).  However, effective September 23, 2008, 
the Secretary of VA determined that ALS is a presumptive 
disease for any veteran who develops the disease at any time 
after separation from service under the provisions of 
38 C.F.R. § 3.318.  Further, application of the amended 
regulations apply to all claims pending before the VA on or 
after September 23, 2008, subject to the exceptions of 38 
C.F.R. § 3.318(b).  In light of the recent amendment to the 
regulations pertaining to ALS as a presumptive disease, the 
Board finds that service connection for the cause of the 
Veteran's death is warranted.  


ORDER

Service connection for the cause of the Veteran's death is 
granted.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


